Title: To Benjamin Franklin from Sellonf & Perrouteau, 29 November 1777
From: Sellonf & Perrouteau
To: Franklin, Benjamin


Honourable Sir
Paris the 29th. November 1777
We are desired by our intimate friends Messr. Fairholme & Luther of St. Martin to forward their inclosed Letter for you, and Solicit a Speedy answer may equally go through our hands, werewith we remain respectfully Honourable Sir Your most Obedient Humble Servants
Sellonf Perrouteau

If you Would be so Kind as to inform us of the American bills Called gourdes, how to dispose of in the best way and at what rate, you Should Oblige us very much, as well by pardoning our being so troublesome.
  To the Honble. Doctor B. Franklin at Passÿ

 
Notation: Selonf
